COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 LUIS CASTRUITA,                                §               No. 08-16-00030-CR

                       Appellant,               §                  Appeal from the

 v.                                             §                168th District Court

 THE STATE OF TEXAS,                            §             of El Paso County, Texas

                       State.                   §                (TC# 20140D02055)

                                              §
                                            ORDER

       On April 28, 2016, the Court received and filed the supplemental clerk’s record as

requested in its order issued April 26, 2016. The appeal is therefore reinstated.

       IT IS SO ORDERED this 2nd day of May, 2016.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.